Citation Nr: 0616419	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-28 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for perforation of 
the left tympanic membrane, currently evaluated as 
noncompensable.

2.  Entitlement to an increased evaluation for chronic otitis 
media, left, currently evaluated as noncompensable.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for sinusitis, to 
include as secondary to the service-connected ear 
disabilities.

6.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently evaluated as 10 percent disabling.

7.  Entitlement to service connection for mastoiditis, to 
include as secondary to the veteran's service-connected ear 
disabilities.

8.  Entitlement to service connection for anxiety, to include 
as secondary to the veteran's service-connected disabilities.

9.  Entitlement to an increased evaluation for vertigo, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. M. Wagman


INTRODUCTION

The veteran had active military service from June 1980 to 
September 2000.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from three rating decisions by the San 
Juan, Puerto Rico Regional Office ("RO") of the Department 
of Veterans Affairs ("VA").  First, a January 2002 decision 
granted the veteran's claims for service connection for 
perforation of the left tympanic membrane and chronic otitis 
media, left, and assigned noncompensable evaluations to each 
while denying the veteran's claims for service connection for 
bilateral hearing loss and sleep apnea.  Second, an October 
2004 decision denied entitlement to service connection for 
sinusitis, to include as secondary to the veteran's service-
connected ear disabilities and granted service connection for 
a duodenal ulcer as secondary to the veteran's service-
connected ear disabilities assigning a 10 percent evaluation.  
Finally, a February 2005 decision denied the veteran's claims 
for service connection for mastoiditis and anxiety, include 
as secondary to the veteran's service-connected ear 
disabilities, and granted a claim for entitlement to service 
connection for vertigo, to include as secondary to the 
veteran's service-connected ear disabilities, and assigned a 
10 percent evaluation.

The issue(s) of entitlement to an increased evaluation for 
chronic otitis media, and entitlement to service connection 
for sinusitis and anxiety, to include as secondary to the 
veteran's service-connected ear disabilities, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center ("AMC"), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum schedular 
evaluation for left tympanic membrane perforation, and this 
disability is not shown to present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

2.  The veteran sustained bilateral hearing loss as a result 
of active military service.  

3.  Sleep apnea was not incurred in or aggravated as a result 
of the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.

4.  The veteran's duodenum ulcer does not manifest in 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or continuous moderate 
manifestations, but rather epigastric pain without rebound.

5.  Mastoiditis is not the result of an in-service event or 
injury, nor is it proximately due to, the service-connected 
ear conditions.

6.  The veteran's vertigo is more nearly approximated by 
symptoms including dizziness and occasional staggering.


CONCLUSIONS OF LAW

1.  A compensable evaluation for a perforated left tympanic 
membrane is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6211 (2005).

2.  The criteria for a grant of service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131, (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

3.  The criteria for a grant of service connection for sleep 
apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303 (2005).

4.  The criteria for the assignment of a rating in excess of 
10 percent for duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.114, Diagnostic Codes 7305, 7346 (2005).

5.  The criteria for the establishment of service connection 
for mastoiditis, either directly or as secondary to the 
service-connected ear conditions are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2005).

6.  With resolution of reasonable doubt in the veteran's 
favor, a 30 percent rating, but no more, is warranted for the 
veteran's vertigo disorder.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.10, 4.14, 4.87, Diagnostic Code 6204 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated January 2002 granted the veteran's 
claims for entitlement to service connection for perforation 
of the left tympanic membrane and chronic otitis media, left, 
assigning a noncompensable evaluation to each.  The same 
January 2002 rating decision also denied service connection 
for bilateral hearing loss and sleep apnea.  Letters to the 
veteran from the RO dated October 2000, June 2001, and April 
2005 fully provided notice of elements of the evidence 
required to substantiate claims for service connection and 
whose responsibility it was to obtain such evidence.  The 
rating decision on appeal and the January 2003 Statement of 
the Case ("SOC") provided the veteran with specific 
information as to why the claims were being denied and of the 
evidence that was lacking as well as evidence required to 
warrant higher evaluations for the service-connected 
disabilities.  The January 2003 SOC supplied the veteran with 
the complete text of 38 C.F.R. § 3.159(b)(1) concerning the 
need for the veteran to provide any evidence pertaining to 
the claims.

A rating decision dated October 2004 granted the veteran's 
claim for entitlement to service connection for a duodenal 
ulcer, to include as secondary to the veteran's service-
connected ear conditions and assigned a 10 percent 
evaluation.  A letter to the veteran from the RO dated August 
2004 fully provided notice of elements of the evidence 
required to warrant a higher evaluation and whose 
responsibility it was to obtain such evidence.  The rating 
decision on appeal and the February 2005 SOC provided the 
veteran with specific information as to why his claim for a 
higher evaluation was being denied and of the evidence that 
was lacking.  The February 2005 SOC supplied the veteran with 
the complete text of 38 C.F.R. § 3.159(b)(1) concerning the 
need for the veteran to provide any evidence pertaining to 
the claim.

Finally, a rating decision dated February 2005 granted the 
veteran's claim for entitlement to service connection for 
vertigo, to include as secondary to his service-connected ear 
disabilities assigning a 10 percent evaluation.  The rating 
decision also denied his claims for service connection for 
both mastoiditis and anxiety to include as secondary to his 
service-connected ear disabilities.  A letter to the veteran 
from the RO dated November 2004 fully provided notice of 
elements of the evidence required to substantiate claims for 
service connection and increased evaluations and whose 
responsibility it was to obtain such evidence.  The rating 
decision on appeal and the April 2005 SOC provided the 
veteran with specific information as to why the claims were 
being denied and of the evidence that was lacking as well as 
evidence required to warrant a higher evaluation for the 
service-connected vertigo.  The April 2005 SOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1) 
concerning the need for the veteran to provide any evidence 
pertaining to the claims.

The appeals from the January 2002, October 2004 and February 
2005 rating decisions were merged in July 2005.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information with respect to the 
claims for entitlement to service connection for sleep apnea 
and mastoiditis, because the claims are being denied, the 
question of an appropriately assigned evaluation and the 
effective dates for grants of service connection are not 
relevant.  Although the RO did not advise the veteran of such 
information with respect to the veteran's claim for 
entitlement to service connection for bilateral hearing, 
because the claim is being granted, the RO will, upon 
issuance of this decision, assign a disability rating and an 
effective date for service connection for the claim.  
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available medical records 
or authorize VA to obtain those records on his behalf.  The 
veteran indicated that he had not received private medical 
treatment.  He identified treatment at the San Juan VA 
Medical Center ("VAMC") and Ponce VA Outpatient Center 
("POPC").  Treatment records and VA examination reports 
from these facilities were received and reviewed.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations in November 2000, October 2003, June 
2004, September 2004, October 2004 and December 2004. 

With respect to the veteran's claim for entitlement to 
service connection for sleep apnea, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder, 
if shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain competent evidence to suggest that the disorder is 
related to the veteran's military service.  

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claims, and 
the record is ready for appellate review.

Entitlement to Increased Evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claim on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Left Tympanic Membrane Perforation

The veteran claims his left tympanic membrane perforation is 
more disabling than the noncompensable rating currently 
assigned.  The preponderance of the evidence is against the 
claim and it shall be denied.

The veteran's left tympanic membrane perforation is rated as 
noncompensable under 38 C.F.R. § 4.87, Code 6211.  There is 
no other rating available under this code.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (2002).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  In deciding whether to assign 
such a rating, factors to consider include the presence of 
frequent periods of hospitalization or marked interference 
with employment.  38 C.F.R. § 3.321(b)(2005).

As noted, the noncompensable rating assigned for the left 
tympanic membrane perforation is the only schedular rating 
provided.  The veteran has not alleged any impairment not 
contemplated by the rating schedule.  Consequently, there is 
no basis for an increased (compensable) rating unless 
extraschedular factors are shown.  Extraschedular factors are 
neither shown nor alleged.

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.

Duodenal Ulcer Disease

The veteran contends that the 10 percent evaluation initially 
assigned for his duodenal ulcer does not accurately reflect 
the severity of that disability.  The preponderance of the 
evidence is against his claim and it shall be denied.

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999); Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation is disputed, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  In this 
case, the veteran is appealing the initial award of benefits 
for his duodenal ulcer.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113 (2005).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2005).

Under Diagnostic Code 7305, mild duodenal ulcer disease with 
recurring symptoms once or twice yearly warrants a 10 percent 
rating.  A 20 percent evaluation is warranted for a moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for moderately severe duodenal ulcer disease with 
less than severe symptoms, but with impairment of health 
manifested by anemia and weight loss or more recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
requires severe duodenal ulcer disease with pain which is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena with manifestations 
of anemia and weight loss productive of definite impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).

Hiatal hernias are rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).  If 
the condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted.  A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity.  Id.

In this case, the veteran was service-connected for duodenal 
ulcer, deformed duodenal bulb, gastroesophageal reflux as 
secondary to his service-connected mechanical low back pain, 
lumbar myositis.  His conditions were noted as associated 
with the use of nonsteroidal anti-inflammatory drugs for 
treatment of the orthopedic problems.  A September 2004 VA 
exam noted epigastric pain without rebound.  There was no 
history of circulatory disturbances after meals or 
hypoglycemic reactions, anemia, or colicky pain.  

There is no competent medical evidence of record of recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or continuous moderate 
manifestations.

Accordingly, and because evaluations under Diagnostic Codes 
7305 and 7346 cannot be combined, see 38 C.F.R. § 4.114 
(2005), it is the Board's conclusion that Diagnostic Code 
7346 provides no basis for the assignment of an increased 
evaluation.  The preponderance of the evidence is therefore 
against the claim, and it must be denied.

Vertigo

The veteran contends that the current 10 percent evaluation 
for his vertigo assigned from October 2004 does not 
accurately reflect the severity of that disability.  The 
preponderance of the evidence supports an increased 
evaluation.

Because the veteran is appealing his initial assignment of a 
rating for vertigo, the evidence to be considered in the 
appeal is not limited to that reflecting the then current 
severity of the disorder.  Fenderson, 12 Vet. App. 119.  A 10 
percent evaluation is assigned for peripheral vestibular 
disorders with evidence of occasional dizziness.  38 C.F.R. § 
4.87, Diagnostic Code 6204 (2005).  A 30 percent rating 
requires evidence of dizziness and occasional staggering.  
Id.  (Before a compensable rating can be assigned, there must 
be objective findings supporting the diagnosis of vestibular 
disequilibrium.  38 C.F.R. § 4.87, Note following Diagnostic 
Code 6204 (2005).)

The veteran has contended that his service-connected vertigo 
is more severe than the initial 10 percent disability rating 
assigned.  In particular, the medical evidence of record 
shows that beginning in January 2004, the veteran reported 
the symptoms of increased falling and staggering, dizziness 
and nausea all day.  In February 2004, he was diagnosed with 
severe vertigo by a VAMC physician who noted that Dramamine 
was ineffective in treating the vertigo.  March and April 
2004 VAMC notes also indicate document the increase of 
symptoms, including falling.  A September 2004 treatment note 
describes the veteran's case as one of "well known 
positional vertigo" and noted a recent normal MRI and brain 
CT.  


After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Because the veteran's reported symptoms in his VAMC treatment 
records consistently include both frequent dizziness and 
occasional staggering, with resolution of reasonable doubt in 
the veteran's favor, a 30 percent rating is more nearly 
approximated.  This is a grant of the maximum schedular 
rating.  If an extraschedular rating is desired, such claim 
should be filed with the RO.




Service Connection, In General

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

Bilateral Hearing Loss

Granting the veteran the benefit of the doubt, the 
preponderance of the evidence establishes service connection 
for the veteran's sensoneural hearing loss.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When the evidence in this case is considered under the laws 
and regulations as set forth above, the preponderance of the 
evidence establishes that service connection for bilateral 
hearing loss should be granted

Hearing loss was confirmed during June 2002 and April 2003 VA 
Audiological examinations.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Although there are references throughout 
the veteran's service medical records to the fact that the 
veteran had sustained hearing loss during service, he did not 
meet the regulatory requirements for a hearing loss 
disability until June 2002 in his left ear (L500:25, 
L1000:50, L2000:35, L3000:25, L4000: 35 with CNC scores at L 
96 and R 100) and April 2003 in both ears (L500:35, L1000:50, 
L2000:40, L3000:35, L4000:35 and R500:20, R1000:20, R2000:30, 
R3000:45, R4000:35, with CNC scores at L 82 and R 96).  An 
October audiological 2002 exam revealed (L500:20, L1000:20, 
L2000:30, L3000:30, L4000:30 and R500:20, R1000:20, R2000:25, 
R3000:35, R4000:30, with bilateral CNC scores at 90).  As 
such, the Board finds that the veteran has a current 
diagnosis of bilateral neurosensory hearing loss within the 
regulatory provisions above.

After establishing a current hearing disability, a veteran 
who seeks to establish service connection for the hearing 
loss must show, as is required in a claim for service 
connection for any disability, that the current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. §§ 
3.303, 3.304 (2005); Hensley, 5 Vet. App. at 159-60.  Service 
medical records first show hearing loss in July 1994.  An 
April 1995 audiological test notes that the veteran was 
"routinely exposed to hazardous noise."  There are 
references throughout the veteran's service medical records 
citing to the fact that the veteran had sustained hearing 
loss over the course of his military career; however, 
audiogram results did not meet the regulatory requirements 
for a hearing loss disability until June 2002.  

There is no evidence that the veteran's hearing loss was not 
incurred during military service and no medical opinion 
eliminates the possibility.  In fact, the evidence of record 
generally supports a continuous loss of hearing beginning in-
service in July 1994 and steadily worsening until the veteran 
met the statutorily defined auditory thresholds constituting 
a disability in October 2002.  See Savage, 10 Vet. App. at 
495-98.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Therefore, the veteran is entitled to have the benefit of the 
doubt resolved in his favor.  See 38 U.S.C.A. § 5107 (2002).  
Accordingly, the Board finds that the veteran has bilateral 
hearing loss as a result of his military service.





Sleep Apnea

The veteran claims sleep apnea, claimed as insomnia, was 
incurred in-service.  The preponderance of the evidence is 
against the claim and the appeal will be denied.

There is evidence of treatment for a sleep disorder in 
service.  However, there is no confirmed diagnosis for sleep 
apnea claimed as insomnia, and no permanent residual or 
chronic disability.

The veteran's service entrance medical exam does not note any 
sleep disorders.  A service medical record dated August 1997 
reveals the veteran's complaint of excessive snoring and 
daytime somnolence.  The veteran was subsequently referred to 
a pulmonary/sleep laboratory for a follow-up appointment.  An 
October 1997 report from Dr. N.H.I. indicated an impression 
of obstructive sleep apnea syndrome.  The physician noted 
that the veteran's hypersomnolence was minimal according to 
his history and that his sleep hygiene was considered poor as 
he frequently drank six cups of coffee during the day and 
evening, drank beer at night and watched television late at 
night.  Dr. N.H.I. recommended a nocturnal polysomnolgraphy 
to rule out the possibilities of obstructive sleep apnea and 
period limb movement disorder, however, no such examination 
is of record.

Complaints of sleeping problems and/or disorders following 
the October 1997 records are noticeably absent until a June 
2000 Chronological Record of Medical Care, wherein the 
veteran indicated that he had been referred to a sleep apnea 
lab in 1997 due to frequent snoring and shortness of breath 
while sleeping.  He described awakening and gasping for air 
on two different occasions.

During a November 2000 VA exam, the veteran complained of 
sleeping problems, shortness of breath and hyperventilating.  
However, the examiner did not diagnose sleep apnea or 
insomnia.  Apart from prescriptions for sleep aids in the 
following years, there is no further record evidence showing 
complaint of sleep apnea or any other sleeping disorder, nor 
diagnosis of such following the veteran's separation from 
service.

Nonetheless, the veteran alleges that he has had continuous 
symptoms since service, and he is competent to state that he 
experienced such symptoms as sleeplessness and snoring.  
However, if service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
There is no such evidence here.  Expert medical evidence is 
necessary to establish the etiology of a disability, and 
because the veteran is not competent to provide such medical 
evidence, his statements concerning the etiology of a claimed 
disability are insufficient to demonstrate the in-service 
incurrence of that disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Most importantly, it is well-settled that the law limits 
entitlement for service-related diseases and injuries to 
cases where service has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Apart 
from generalized difficulty sleeping, the veteran has no 
current diagnosis of sleep apnea within VA's operating 
statutes and regulations, nor has he submitted competent 
evidence of such a disorder, linked by competent evidence to 
his military service.  

In sum, because there is no competent evidence of a current 
sleep apnea disability, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).





Mastoiditis 

The preponderance of the evidence is against this claim and 
it shall be denied.

Although the veteran has specifically contended that his 
mastoiditis is caused by the service-connected ear conditions 
(i.e., a "secondary" service connection claim), the law 
provides that VA must also ascertain whether there is any 
basis (e.g., direct, presumptive or secondary) to indicate 
that the claimed disorder was incurred by any incident of 
military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  

The evidence in this case shows that the veteran has been 
diagnosed with mastoiditis.  The pertinent issue, however, is 
whether the mastoiditis was caused or aggravated by the 
veteran's service-connected ear conditions.  The veteran does 
not contend, nor does the record suggest, a finding of 
service connection on a direct causation basis - that is, no 
physician has opined that the disorder in question was 
incurred as a direct result of the veteran's active military 
service.  There is no evidence of record showing that 
mastoiditis manifested to a compensable degree within one 
year following service which would allow for presumptive 
service connection.  38 C.F.R. § 3.309(a) (2005).  Therefore, 
the veteran's claims for service connection are being 
considered on a secondary basis.  

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).

The evidence shows the veteran underwent a complete 
mastoidectomy after being diagnosed with chronic mastoiditis, 
left, in January 2002.  An October 2003 VA exam revealed 
chronic mastoiditis, post-mastoidectomy status, left.  



A December 2004 VA examiner concluded there is no relation 
between hearing loss and tinnitus and the subsequent 
development of mastoiditis.  The examiner stated that 
mastoiditis is an infectious process not caused by hearing 
loss or tinnitus, but to the contrary, mastoiditis may cause 
hearing problems.  

Nonetheless, the veteran states he believes his mastoiditis 
is related to his service-connected hearing problems.  Expert 
medical evidence is necessary to establish the etiology of a 
disability, and because the veteran is not competent to 
provide such medical evidence, his statements concerning the 
etiology of his disability are insufficient to demonstrate 
the in-service incurrence of those disabilities.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu, 2 
Vet. App. 492.  See also Routen, 10 Vet. App. at 186.  

An opinion as to medical etiology must be based on competent 
medical evidence.  "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2005).  In this case, a competent medical opinion of record 
unequivocally states that there is no link between the 
veteran's mastoiditis and his service-connected hearing 
disabilities.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for service connection for 
mastoiditis on either a direct or secondary basis.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

An increased disability evaluation for perforation of the 
left tympanic membrane is denied.

Service connection for bilateral hearing loss is granted.

Service connection for sleep apnea is denied.

An increased disability evaluation for a duodenal ulcer is 
confirmed and continued.

Service connection for mastoiditis, to include as secondary 
to the veteran's service-connected ear disabilities is 
denied.

A 30 percent evaluation is assigned for vertigo effective 
October 7, 2004, the initial date of claim.


REMAND

Further development of the claims for entitlement to an 
increased evaluation for chronic otitis media, left, 
currently evaluated as noncompensable, and service connection 
for sinusitis and anxiety, both to include as secondary to 
the veteran's service-connected ear conditions is needed 
before appellate action may be completed in this case.  

First, additional evidence regarding the veteran's chronic 
otitis media, left, was received by the RO subsequent to its 
last review of the claim in October 2003 by a Decision Review 
Officer ("DRO").  RO review of that evidence is required 
for Board adjudication of claims on the merits.  See 38 
C.F.R. § 20.1304 (2005).

The claim must be remanded to the RO so that the RO may 
consider the claim in light of the evidence received 
subsequent to the October 2003 DRO decision and SOC that has 
not previously been reviewed by the RO.   See 38 C.F.R. § 
19.31(c) (2005).

Second, the veteran has claimed entitlement to service 
connection for sinusitis as secondary to his service-
connected otitis media, left.  The veteran was afforded a VA 
exam in October 2004 wherein the examiner concluded that not 
only does the veteran not have sinusitis, but that there 
would be no relation between the veteran's service-connected 
ear disabilities and sinusitis.  The examiner stated that 
sinusitis is not caused by ear infection and there is no 
direct anatomical relationship between the ear and sinuses.  
Only in the case of severe infections of the inner ear (which 
the examiner stated the veteran does not have) would the 
possibility of a relationship be considered.  VAMC treatment 
notes show multiple diagnoses of sinusitis and chronic 
sinusitis supported by objective tests.  A CT scan in 
February 2004 revealed right maxillary sinusitis.  An MRI in 
March 2004 also confirmed sinusitis.

Moreover, the RO denied the claim for service connection 
because the October 2004 examiner's nexus statement was based 
solely on the veteran's statements to him regarding his ear 
conditions without having reviewed his C-File.  The veteran's 
file contains a relevant history of ear infections that 
should be considered by the examiner.  A review of the claims 
folder is required by law in this circumstance.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995); Flash v. Brown, 8 Vet. App. 
332 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  As a 
result, the Board finds that a second VA exam is warranted to 
determine the nature and etiology of the veteran's claimed 
sinusitis.

Finally, the veteran has claimed service connection for 
anxiety as secondary to his ear conditions.  A December 2004 
a VA examiner stated that the veteran's diagnosed anxiety 
disorder is not caused by, secondary to, or related to the 
veteran's service-connected tinnitus or bilateral hearing 
loss.  The examiner did not address the relationship between 
the veteran's service-connected chronic suppurative otitis 
media and his claimed anxiety.

A note to 38 C.F.R. § 4.87, Diagnostic Code 6200 states that 
hearing impairment and complications of chronic suppurative 
otitis media such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull should be rated separately.  
This note indicates that facial nerve paralysis is a 
complication of suppurative otitis media.  In January 2003 
VAMC treatment note, the veteran was assessed with anxiety 
disorder after complaining of episodes of numbness on the 
left side of his face and neck.  He reported the episodes 
began in December 2002 and are accompanied by feelings of 
generalized weakness and anxiety.  

This claim must be remanded to obtain a medical opinion 
regarding the veteran's complaints of facial nerve paralysis 
as a result of his chronic suppurative otitis media and any 
relationship between the veteran's claimed anxiety and the 
facial paralysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for chronic otitis media, left, on appeal 
with consideration of the additional 
evidence associated with the claims 
folder subsequent to the October 2003 DRO 
decision and SOC.    

2.  The AMC should arrange for a VA 
examination by one or more appropriately 
qualified physicians to determine the 
nature and extent of any facial paralysis 
resulting from the veteran's service-
connected suppurative otitis media.  The 
examiner should also provide a medical 
opinion regarding the relationship 
between veteran's diagnosed chronic 
sinusitis and his service-connected ear 
disabilities.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The entire claims file, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination, who 
should acknowledge such receipt and 
review in any report generated as a 
result of this remand.  The examiner must 
respond to the following inquiries:

The examiner must (1) diagnose chronic 
sinusitis, and (2) express an opinion as 
to whether any diagnosed sinusitis is 
related to the veteran's service-
connected ear disabilities or to any 
other incident of military service.

a.	Regarding the service-connected 
disability of suppurative otitis media, 
left, the examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, regarding facial 
paralysis or neurological symptomatology, 
and comment on the etiology of the 
paralysis and whether it is related to 
the otitis media, left.

b.	The examiner should also be asked to 
diagnose an anxiety disorder, if present 
and to determine whether the anxiety is 
attributable to the facial nerve 
paralysis and therefore the service-
connected otitis media disability .

If such determinations are not possible 
without resort to speculation, the 
examiner should so state.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

If any determination remains adverse to 
the veteran, he and his representative 
should be furnished an SSOC that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran then should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


